United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3207
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Claudis Darnell Alexander, Jr.,         *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: March 22, 2002

                              Filed: March 27, 2002
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Claudis Darnell Alexander, Jr., appeals from a 3-year extension of his
supervised release, which the district court imposed after Alexander already had
served 3 years of supervised release following a bank fraud conviction.

      We reject Alexander’s contention that the court abused its discretion by
premising the extension on his inability to pay restitution as ordered. See 18 U.S.C.
§ 3583(e)(2) (authorizing court to extend supervised release when “less than the
maximum authorized term was previously imposed”); United States v. Grimes, 54
F.3d 489, 492 (8th Cir. 1995) (standard of review).
      We remand, however, for the limited purpose of setting a supervised release
term within the 5-year range permitted by statute. See 18 U.S.C. § 1344 (authorizing
not more than 30 years’ imprisonment for bank fraud); 18 U.S.C. § 3559(a)(2) (Class
B felony is offense for which maximum term of imprisonment is 25 years or more);
18 U.S.C. § 3583(b)(1) (Class B felons cannot receive more than 5 years’ supervised
release); United States v. Fuentes-Mendoza, 56 F.3d 1113, 1115 (9th Cir. 1995)
(reading § 3583(e)(2) to mean that defendant’s supervised release term can be
extended only up to maximum originally allowable term), cert. denied, 516 U.S. 925
(1995).

       The judgment of the district court is vacated, and the case is remanded with
instructions to reduce Alexander’s extension term to no more than 2 years. In all
other respects, the judgment is affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-